Citation Nr: 0309420	
Decision Date: 05/21/03    Archive Date: 05/27/03	

DOCKET NO.  00-06 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for the residuals of 
cold injury of the hands and feet. 

2.  Entitlement to service connection for rheumatoid and/or 
osteoarthritis, claimed as the residual of cold injury. 

3.  Entitlement to service connection for peripheral 
neuropathy and vascular disease, claimed as the residual of 
cold injury.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to October 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, and an August 1999 decision by the VARO in Huntington, 
New York.


REMAND

The veteran in this case seeks service connection for various 
disabilities, claimed as the residuals of exposure to extreme 
cold during World War II.  In that regard, during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002).  This liberalizing 
law is applicable to this appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  The VA has promulgated 
regulations to implement the provisions of the law.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  The 
VCAA and implementing regulations essentially provide that 
the VA will assist a claimant in obtaining evidence necessary 
to substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Under the VCAA, the VA has a duty to notify the veteran and 
his representative, if represented, of any information and 
evidence needed to substantiate or complete a claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2002); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board finds that, despite the fact that this file was in 
the RO's possession until March of 2003, giving the RO ample 
opportunity to fulfill the requirements of the VCAA, the RO 
did not provide the veteran and his representative with 
either notice of the VCAA, or adequate notice of the 
information and evidence needed to substantiate the specific 
claim on appeal, and that this lack of notice constitutes a 
violation of his due process rights.  Under such 
circumstances, the veteran's case must be remanded to the RO 
so that the veteran and his representative may be provided 
with such notice.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file, 
and ensure that all notification and 
development action required by the VCAA 
is complete.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5103, 5103A 
(West 2002), and in 38 C.F.R. § 3.159 
(2002) are fully complied with and 
satisfied.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a), and 
38 C.F.R. § 3.159(b), they should be 
given an opportunity to respond.

2.  The RO should then review the 
veteran's claims for service connection 
for the residuals of cold injuries of the 
hands and feet, rheumatoid and/or 
osteoarthritis, and peripheral neuropathy 
and vascular disease.  Should the 
veteran's claims remain denied, he and 
his representative should be issued a 
supplemental statement of the case 
(SSOC), and given an ample opportunity to 
respond prior to the case being returned 
to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


